Judgment of the County Court, Kings County, convicting appellant of a violation of section 1751 of the Penal Law, and imposing sentence, reversed on the law and a new trial ordered. The questions of fact have been considered by this court and reversal is not predicated thereon. It was error to admit, over defendant’s objection, the testimony of the police officer that he had on a number of prior occasions, in the performance of his police duties, observed the premises wherein the crime was claimed to have been committed, which error was accentuated by the assistant district attorney’s improper com.-ment in his summation with respect to such testimony. Nolañ, P. J., Adel, Wenzel, MaeCrate and Beldock, JJ., concur.